Title: To Thomas Jefferson from Robert Smith, 14 June 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Department14 June 1808
                  
                  The enclosed letters relate to capt Truxtun’s medal—I ask the favor of your determination upon that subject. 
                  I have the honor to be with great respect sir yr ob: Sr.
                  
                     Rt Smith 
                     
                  
               